IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-30658
                        Conference Calendar



REGINALD THOMAS,

                                         Plaintiff-Appellant,

versus

C.M. LENSING; RHONDA KLING; RICHARD L. STALDER,

                                         Defendants-Appellees.

                        --------------------
            Appeal from the United States District Court
                for the Middle District of Louisiana
                        USDC No. 01-CV-256-B
                        --------------------
                          December 11, 2001
Before   HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges

PER CURIAM:*

     Reginald V. Thomas, Louisiana inmate #169499, appeals the

dismissal of his suit filed pursuant to 42 U.S.C. § 1983, arguing

that his due process rights were violated because his

administrative grievance was denied.   Thomas’s suit fails to

state a cognizable § 1983 claim.   See Daniel v. Ferguson, 839
F.2d 1124, 1128 (5th Cir. 1988); Jackson v. Cain, 864 F.2d 1235,

1251 (5th Cir. 1989).

     Thomas’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-30658
                                -2-

Because the appeal is frivolous, it is DISMISSED.    See 5th Cir.

R. 42.2.   The district court’s dismissal of Thomas’s suit counts

as one strike, and the dismissal of this appeal counts as one

strike for purposes of 28 U.S.C. § 1915(g).    See Adepegba v.

Hammons, 103 F.3d 383, 387 (5th Cir. 1996).   Thomas is WARNED

that if he accumulates three strikes he will be barred from

proceeding IFP in any civil action or appeal brought in a United

States court unless he is under imminent danger of serious

physical injury.   See 28 U.S.C. § 1915(g).   His motion for the

appointment of counsel is DENIED.